Oalhoon, J.,
delivered the opinion of the court.
Appellant was indicted for assault and battery with intent to 'kill and murder. The verdict was: “We, the jury, find the -defendant guilty of assault and battery with intent to kill.” This verdict as it stands is a conviction of assault and battery *226only, and if it so remained and had been followed by sentence as for a felony, we would have reversed and remanded for proper sentence. But the jury in the present ease was sent back for a more explicit verdict, and returned one of guilty as charged in the indictment. The first verdict was clouded and uncertain as to real intent, and it was not error to have it make certain the actual conclusion of the minds of the jury.
The points raised in reference to questions to the witness Lula Wharton and the reading and commenting on the stenographer’s notes of her testimony cannot be availed of, because it is not sufficiently shown that objections were made at the time.

Affirmed.